UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4842



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HAROLD FULLER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. David A. Faber, Chief
District Judge. (CR-04-107)


Submitted:   July 17, 2006                 Decided:   July 28, 2006


Before WIDENER, WILKINSON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark P. Foster, Jr., NIXON, PARK, GRONQUIST & FOSTER, P.L.L.C.,
Charlotte, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina; Thomas R. Ascik,
Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Harold Fuller was indicted on one count of simple (unarmed)

bank robbery, see 18 U.S.C.A. § 2113(a); one count of armed bank

robbery, see 18 U.S.C.A. § 2113(d); and one count of using,

carrying, or possessing a handgun in furtherance of the bank

robbery, see 18 U.S.C.A. § 924(c).           Each count carried with it an

allegation that Fuller aided and abetted the commission of the

charged crime.       See 18 U.S.C.A. § 2.     Fuller pleaded guilty to the

simple bank robbery count and proceeded to trial on the remaining

counts. The jury convicted Fuller of both counts. Concluding that

the conviction on the unarmed bank robbery charge merged with the

armed bank robbery conviction, the district court vacated the §

2113(a) conviction.        The court sentenced Fuller to 84 months

imprisonment on the armed bank robbery charge and a consecutive

term of 60 months on the § 924(c) charge.              Fuller appeals.

     Fuller first contends that the evidence was insufficient to

support his convictions.       He argues that because he was merely the

driver    of   the   getaway   car   and   did   not   enter   the   bank,   his

convictions can stand only under an aiding and abetting theory. He

claims that the evidence was insufficient to show that he knew that

Williams Reynolds, his accomplice, would use a gun when robbing the

bank.     When considering a sufficiency-of-the-evidence challenge,

“[t]he verdict of a jury must be sustained if there is substantial

evidence, taking the view most favorable to the Government, to


                                     - 2 -
support it.”      Glasser v. United States, 315 U.S. 60, 80 (1942).

“[S]ubstantial evidence is evidence that a reasonable finder of

fact   could    accept   as   adequate   and   sufficient   to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc). When evaluating the sufficiency of the evidence, this court

“may not weigh the evidence or review the credibility of the

witnesses.     Those functions are reserved for the jury, and if the

evidence supports different, reasonable interpretations, the jury

decides which interpretation to believe.”           See United States v.

Wilson, 118 F.3d 228, 234 (4th Cir. 1997) (citation and internal

quotation marks omitted).

       The government’s evidence established that Reynolds had the

gun in his possession when he robbed the bank.        While there was no

evidence that he displayed the gun, he did threaten to use the gun.

See J.A. 13.      That evidence is sufficient to show that an armed

bank robbery occurred, see 18 U.S.C.A. § 2113(d), and it is

likewise sufficient to establish that the weapon was used, carried,

or possessed in furtherance of a crime of violence, as required by

§ 924(c).      See Bailey v. United States,     516 U.S. 137, 149 (1995)

(explaining that mentioning the presence of a hidden gun can amount

to “use” of the gun within the meaning of § 924(c)); United States

v. Mitchell, 104 F.3d 649, 653-54 (4th Cir. 1997) (explaining the

evidence necessary to establish that the defendant carried a


                                   - 3 -
firearm in furtherance of a drug trafficking offense or crime of

violence).      The government also presented evidence showing that

Fuller knew Reynolds was taking a gun into the bank.                     Reynolds

testified that Fuller knew he had a gun, see J.A. 168, and an FBI

agent who interviewed Fuller testified that Fuller told him he knew

that Reynolds was taking a gun into the bank, see J.A. 88-89.                This

evidence is thus sufficient to support Fuller’s convictions under

an aiding and abetting theory.              See United States v. Wilson, 135

F.3d   291,    305   (4th    Cir.   1998)     (discussing    aider-and-abettor

liability for § 924(c) violations); United States v. McCaskill, 676

F.2d   995,    998   (4th    Cir.   1982)     (discussing    aider-and-abettor

liability for an armed bank robbery charge).

       Fuller also contends that the sentence imposed by the district

court was unreasonable.            After the Supreme Court’s decision in

United States v. Booker, 543 U.S. 220 (2005), a sentencing court is

no   longer    bound    by   the    range    prescribed     by   the   sentencing

guidelines.     See United States v. Hughes, 401 F.3d 540, 546 (4th

Cir. 2005).     Nonetheless, in determining a sentence post-Booker,

courts are still required to calculate and consider the applicable

guideline range as well as the factors set forth in 18 U.S.C.A. §

3553(a).      See id.    A sentence is within the properly calculated

guideline range is presumptively reasonable.              See United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).


                                      - 4 -
     In    this   case,      Fuller’s        sentence    was    within   the

properly-calculated guideline range and was within the statutory

maximum   sentence.       Fuller’s    sentence    thus   is    presumptively

reasonable, and we find his appellate arguments inadequate to

overcome this presumption.     That Fuller was only the driver of the

getaway car, did not enter the bank, and did not physically possess

the firearm does not make him less culpable, nor do those facts

render a within-guideline sentence unreasonable.           And while Fuller

contends that his criminal history category was primarily the

result of old criminal conduct, we note that five of Fuller’s

criminal history points were for criminal conduct that occurred

less than ten years before the bank robbery at issue in this case.

Moreover, the district court carefully considered this argument and

concluded that the criminal history calculation was proper and that

there was no reason to impose a below-guideline sentence.                We

cannot conclude that the district court abused its discretion in

this regard.   Because the district court appropriately treated the

guidelines as advisory and properly calculated and considered the

guideline range and the relevant § 3553(a) factors, we find the

sentence reasonable.




                                     - 5 -
           Accordingly, we affirm Fuller’s convictions and sentence.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 6 -